Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Corrected Notice of Allowability to additionally amend claims 28 and 38.
Drawings
The drawings filed on 9/13/19 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both ductwork and an intake port.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Ims on 6/18/21.
	Application is changed as follows:

Change Abstract ln 9, from "where in the heated air8” to – wherein the heated air –.

Change Specification [0032], from "are heated and melt in liquefier assembly 20 8” to – are heated and melted in liquefier assembly 20 –.
Change Specification [0047], from "Other suitable materials in which a current flowing through the material results in the resistivity of the material increasing rapidly, thereby producing a desired heat output at a lower material temperature. 8” to – Other suitable materials are those in which a current flowing through the material results in the resistivity of the material increasing rapidly, thereby producing a desired heat output at a lower material temperature. –.

Change claim 20 last line from

“from the exhaust port." to

– from the exhaust port;

wherein the one or more air intake and exhaust systems comprises two air intake and exhaust systems positioned diagonally across from one another in a horizontal plane such that the chamber is locally heated in a substantially horizontal build plane. –.



Change claim 28, line 1 from "The system of claim 27 8” to – The system of claim 20 –.

Claim 38:  Add a period at the end of the sentence.


Cancel claim 27.
Allowable Subject Matter
Claims 20-26 and 28-39 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Swanson et al (US 2004/0104515, already of record), Nordstrom (US 2016/0214175, already of record) and Batchelder et al (US 2015/0097308, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the one or more air intake and exhaust systems comprises two air intake and exhaust systems positioned diagonally across from one another in a horizontal plane such that the chamber is locally heated in a substantially horizontal build plane. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743